NUMBER 13-16-00650-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


           IN RE ROBERT PENA AND TRADE CARRIERS, L.L.C.


                        On Petition for Writ of Mandamus.


                                       ORDER
                Before Justices Garza, Perkes, and Longoria
                             Per Curiam Order

       Relators, Robert Pena and Trade Carriers, L.L.C., filed a petition for writ of

mandamus and motion for emergency relief in the above cause on November 30, 2016.

Through this original proceeding, relators seek to compel the trial court to vacate its

November 16, 2016 nunc pro tunc order. Through their motion for emergency relief,

relators seek to stay the trial that is currently set for December 5, 2016.

       The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that the motion should be granted. The motion for emergency relief is

GRANTED and the trial set for December 5, 2016 is ordered STAYED pending further
order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       The Court requests that the real party in interest, Liliana Perez Garcia, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed the
1st day of December, 2016.




                                             2